Citation Nr: 1119048	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected schizoaffective disorder, depressed type, prior to June 9, 2010.  

2.  Entitlement to an evaluation in excess of 50 percent for the service-connected schizoaffective disorder, depressed type, since June 9, 2010.  

3.  Entitlement to a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU).  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the RO, which granted service connection for schizoaffective disorder, depressed type and assigned a 30 percent rating, effective on October 1, 2003.  

Of preliminary importance, because the claim for a higher rating for the service-connected schizoaffective disorder, depressed type, involves a request for a higher rating following the grant of service connection, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

During the course of his appeal, the Veteran was afforded a videoconference hearing with the undersigned Veterans Law Judge in March 2007.  

In July 2007, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for additional development of the record.  

In a June 2010 rating decision, the RO increased the evaluation for the service-connected schizoaffective disorder, depressed type to 50 percent disabling, effective on June 9, 2010.  

Most recently, in November 2010, the Board again remanded the case for additional development of the record.  

The issue of an increased rating for the service-connected schizoaffective disorder, depressed type to include on the basis of a TDIU rating is being remanded to the RO via the Appeals Management Center (AMC) for additional development of the record.  


FINDING OF FACT

For the period of the appeal, the service-connected schizoaffective disorder, depressed type is shown to have been productive of a disability that more closely resembles one of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and an inability to establish and maintain effective relationships.  

  
CONCLUSIONS OF LAW

The criteria for the assignment of an initial rating of 70 percent for the service-connected schizoaffective disorder, depressed type have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.27, 4.130 including Diagnostic Codes (DCs) 9211-9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

To the extent that the actions taken hereinbelow are favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

Under 38 C.F.R. § 4.130, DCs 9211-9411 (2010), this diagnostic code provides:  

100%	Total occupational and social impairment, due to such symptoms as: gross 	impairment in thought processes or communication; persistent delusions or 	hallucinations; grossly inappropriate behavior; persistent danger of hurting 	self-or others; intermittent inability to perform activities of daily living 	(including maintenance of minimal personal hygiene); disorientation to time 	or place; memory loss for names of close relatives, own occupation, or own 	name;  

70%	Occupational and social impairment, with deficiencies in most areas, such as 	work, school, family relations, judgment, thinking, or mood, due to such 	symptoms as: suicidal ideation; obsessional rituals which interfere with 	routine activities; speech intermittently illogical, obscure, or irrelevant; near-	continuous panic or depression affecting the ability to function 	independently, appropriately and effectively; impaired impulse control (such 	as unprovoked irritability with periods of violence); spatial disorientation; 	neglect of personal appearance and hygiene; difficulty in adapting to 	stressful circumstances (including work or a work like setting); inability to 	establish and maintain effective relationships;  
      
50%	Occupational and social impairment with reduced reliability and productivity 	due to such symptoms as: flattened affect; circumstantial, circumlocutory, or 	stereotyped speech; panic attacks more than once a week; difficulty in 	understanding complex commands; impairment of short-and long-term 	memory; impaired judgment; impaired abstract thinking; disturbances of 	motivation and mood; difficulty in establishing and maintaining effective 	work and social relationships;  

30%	Occupational and social impairment with occasional decrease in work 	efficiency and intermittent periods of inability to perform occupational tasks 	(although generally functioning satisfactorily, with routine behavior, self-	care, and conversation normal), due to such symptoms as: depressed mood, 	anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep 	impairment, mild memory loss (such as forgetting names, directions, recent 	events).  

38 C.F.R. § 4.130, DCs 9211-9411 (2010).  

Under the criteria for PTSD, the basis for a 100 percent schedular rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes] (2010).  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Veteran asserts that he is entitled to a higher rating for his service-connected schizoaffective disorder, depressed type.  He essentially claims that this disability is more severe than is currently contemplated by the 30 percent rating, effective prior to June 9, 2010, and the 50 percent rating, effective beginning on June 9, 2010.  

As noted, in an April 2004 RO rating decision, the Veteran was granted service connection for schizoaffective disorder, depressed type and assigned a 30 percent evaluation, effective on October 1, 2003.  

In a June 2010 rating decision, the RO assigned an increased rating of 50 percent for his schizoaffective disorder, depressed type, effective on June 9, 2010.  The RO also granted service connection for posttraumatic stress disorder (PTSD) in a January 2011 RO rating decision.  

Notably, the treatment records associated with a Social Security Administration (SSA) determination, dating from June 2000, report findings of some paranoid thinking, anger towards family, pressured speech, grossly inappropriate behavior, mania, depression, racing thoughts, illogical thinking, bizarre comments, and rambling speech.  

A September 2000 Bureau of Disability Determination questionnaire showed that the Veteran reported that his wife did most everything for him, which resulted in his current marital problems. He described his future as bleak, noting "when I'm blind and body parts [are] cut off there won't be much daily activity worth mentioning."  

The Veteran complained that people made fun of him when he went out in public, with "criticism directed at [him] to the n'th degree."  He also noted that he had trouble getting along with his neighbors and at work due to "personality conflicts," and indicated that he was unable to keep up with his work due to lack of concentration and difficulty sleeping.  

A private psychiatric evaluation report, dated in October 2000, shows observations that the Veteran was somewhat anxious and slightly agitated throughout the interview, that his speech was pressured and that he was constantly focused on stressors within the last year and a half.  

The private practitioner noted that the Veteran had to be constantly redirected to discuss his psychiatric symptoms and was a poor historian who could not recall why he had been treated by other private physicians.  

The Veteran reported feeling depressed, angry, anxious, and frustrated for the last few months, with significantly mood swings varying from being depressed to angry, to irritable and agitated.  

The Veteran described making a number of scenes at church and in public.  His mind constantly raced, and he became irritated by people and was paranoid that people were talking about him, watching him, and laughing at him.  He denied having suicidal thoughts, but admitted that, at times, he got angry and had thoughts of getting into fights with people.  

On mental status examination, the private practitioner observed that the Veteran appeared to be his stated age and slightly guarded at the beginning of the session.  The Veteran was wearing sunglasses even while walking in the 4th floor hallway, but did remove them when he entered the office.  His mood was described as somewhat angry and anxious throughout the session.  His speech was described as pressured and was focused on discussing all of the stressors he had had in the last year and a half.  

The Veteran denied having auditory or visual hallucinations, but ideas of reference and paranoid delusions were noted.  The practitioner indicated that the Veteran would at times misperceive the practitioner's reaction during the conversation.  

The Veteran was oriented to time, place and person, without significant memory deficits noted.  His insight was limited, and his judgment was impaired due to his anger and paranoia.  

The Veteran was assessed with a history of labile moods, anger, irritability and agitation, insomnia, paranoia and depressive feelings.  He was diagnosed with schizoaffective disorder, bipolar type, rule out major depressive disorder with psychotic features, rule out bipolar I disorder, mixed type, and alcohol abuse in partial remission.  The Veteran was assigned a GAF score of 45, with a highest GAF score in the last year of 60.  

A private treatment record, dated in January 2004, shows that the Veteran was observed to be slightly depressed during the session.  His affect was restrictive, and he spoke in a low tone of voice.  Some psychomotor retardation was noted.  The practitioner noted that the Veteran reported having significant marital problems and that, since signs of psychomotor retardation were seen, that his medication prescription was altered.  

A VA psychology general note, dated in February 2004, reflects the results of a series of psychological tests, which indicated that the Veteran might be either a normal individual who was very self-controlled, rigid and lacking in insight, a person who used excessive repression and denial, or a naïve and unsophisticated individual who was attempting to create a very favorable impression of himself.  

The Veteran was noted as reporting an increasing probability of serious psychological and emotional problems that were often characteristic of severe, chronic behavioral problems.  

The practitioner noted that an index of the accuracy of item endorsement based on the Lachar-Wrobel critical items indicated that the Veteran was either experiencing very severe psychopathology or over reporting the extent and severity of the psychopathology being experienced.  

Further, an index of the accuracy of item endorsement based on the Koss-Butcher critical items indicated that he was either experiencing very severe psychopathology or over reporting the extent and severity of the psychopathology being experienced.  

The Veteran underwent a VA psychiatric examination in February 2004 and reported having an acute anxiety reaction due to the stress of military life.  He "got into a lot of trouble" and often snapped at his superiors when they hollered at him or put too many demands on him while in service.  He reported being tossed into the stockade a few times for his unconventional way of dealing with authority figures or what was deemed a flippant attitude.  He reported being treated by a military psychiatrist and diagnosed with a generalized anxiety disorder or a nervous breakdown in service.  He reported that, after service, he was able to adjust to a civilian life, but it was difficult for him to make the adjustment to marriage.  

On mental status examination, the Veteran reported losing his motivation for work and no longer being employable.  He also was very fearful that his 32 year old marriage was about to break up and that his wife would kick him out, making him homeless.  

The Veteran denied a history of drug abuse, but admitted to drinking one or two beers daily.  He indicated that he had lived with his wife for 28 years and was unemployed.  

The examiner noted that the Veteran had been having bouts of delusional thinking and had been on psychotic medications since October 2000.  He was observed to be talkative and droning in his speech, but was not incoherent.  

The examiner noted that the Veteran was circumstantial and long winded, but not inappropriate, but came close to that and made his listener uncomfortable after listening to him.  He appeared lonely and uncomfortable, and might have made his audience feel the same way. 

The examiner opined that it seemed to be more than social introversion and bordered on the schizophrenic.  The Veteran denied having suicidal ideation, but the examiner added that, to the extent that he seemed to be "losing his mind" the potential for doing something harmful or shocking was there.  

The examiner indicated that the Veteran had episodes of delusional thinking by his own admission where he said that he anticipated events that would come true.  The Veteran's perceptions of people were also deemed likely to be eccentric or fantasies.  

The examiner noted that, given the distortions in perception, his intrusive thoughts and mood instability, the diagnosis was more likely to have been schizophreniform during the military, turning into a schizoaffective rather than a generalized anxiety disorder.  

The examiner noted that the psychometric data indicated a "cry help MMPI2 profile and that all of the clinical scales were inflated above 90.  The examiner indicated that the Veteran also had a high "Lie" score, which rendered his responses invalid, but were indicative of a man who was inappropriate and lacking in insight and judgment.  

The examiner noted that the Veteran's work performance was borderline and that he was not likely to maintain it under further stress such as losing his home and becoming homeless.  He was diagnosed with schizoaffective disorder, depressed type, with schizotypal personality disorder, and with severe psychosocial and health stressors, and assigned a GAF score of 65.  

A lay statement from the Veteran's spouse, received in November 2004, indicated that, in May 2000, the Veteran "caused some damage at Bethlehem Steel Co" and underwent counseling at the time.  She reported that the damage had continued around the house since that time, due to his psychiatric disability, to include his breaking windows and forgetting that he had things on the stove.  

The VA treatment records, dated from October 2004 to October 2010, reflect findings of difficulty in concentrating, being very confused, having difficulty understanding questions, having auditory and visual hallucinations, experiencing paranoid delusions, having fear of being harmed by others, having an anxious mood and dysphoric affect, having tangientiality noted with his thought processes,  experiencing paranoia and psychotic thinking, being delusional, having disorganized thinking and mental confusion, displaying inappropriate behavior, experiencing severe depression and an anxious mood, having a restricted affect and suicidal ideation, being hypervigilance, having disjointed speech, having thought content that was often bizarre with no consistency or reality testing, having incomprehensible speech and poor hygiene, displaying a blunted affect, unresponsiveness to questioning, having racing thoughts, displaying slowed thought processed and psychomotor slowing, having marginal judgment and insight, exhibiting an  aggressive behavior during an interview and having a restricted mood, and show assigned GAF scores ranging from 50 to 52.  

Most recently, in June 2010, the Veteran underwent another VA psychiatric examination and reported undergoing counseling, but not inpatient treatment.  The Veteran indicated an extensive history of drug and alcohol use during the period of 1976 to 1977, but denied a history of active suicidal thoughts, although he intermittently thought that life was not worth living.  

The examiner noted that, while the Veteran was describing his military experience and post-employment history, he abruptly lunged at the examiner and stated, "Wouldn't you be frightened if you went through all these things."  

The Veteran later apologized for his actions, but indicated that he was frustrated at the whole situation and wanted the examiner to see what it felt like to experience a fraction of what he had experienced.  

The Veteran reported that, while working for Bethlehem Steele, he was forced to work by himself and was placed on different sites to keep away from people, noting that in that capacity he did okay.  The Veteran's marriage was described as being poor, and he noted having no friends because he does not need them.  

The Veteran reported significant problems with depressive feelings, anxious feelings including PTSD symptoms, and re-experiencing.  He felt overwhelmed and anxious, got very distressed, became violent, felt violent tendencies easily, tried to stay away from people for fear that he might act out, and was afraid that he would become extremely violent.  

The Veteran indicated that, at this time, he avoided things and had not had any close calls.  He denied having any specific plan, wish, or goal to harm others or harm himself and felt relatively safe in his environment, which was one of isolation and avoidance.  

The Veteran denied experiencing overt psychotic symptoms such as delusions and hallucinations, and the examiner indicated that there was nothing to indicate that there were any going on at the time.  

The examiner noted that the Veteran might have some paranoid symptoms, but opined that these symptoms were not psychotic symptoms as much as symptoms of PTSD.  

The examiner added that the Veteran felt overwhelmed, anxious, nervous, could not sleep well, felt perpetually angry and upset, was frequently agitated, and was constantly fearful that something would happen to him or that he might be acted on by others in a negative manner.  

The examiner observed that the Veteran could not stay focused, was very jumpy, was erratic in his behaviors and emotions, felt very disconnected from others, felt that his emotions were blunted, did not look forward to his future, found it difficult to enjoy anything, and got very worked up when he talked about his military experiences.  

The Veteran was noted to have quite a bit of depressive feelings, which the examiner believed occurred in the context of PTSD symptoms.  The examiner did not see bipolar symptoms as being relevant or significant, nor were there any anxiety disorders, although he was frequently anxious.  

The examiner opined that it was possible that there was a schizoaffective disorder presentation with some paranoid features, but he was not able to determine this based on the records, which were complete.  

On mental status examination, the Veteran presented in a timely fashion, was casually dressed and groomed, appeared agitated throughout the session, but gave fair eye contact.  

The Veteran's speech was pressured and loud; he was a bit verbally abusive and referred to the examiner as not knowing anything and being a clerk who did not know what he was doing.  

The Veteran also referred to his psychiatrist in a derogatory manner and was noted to be belittling but apologetic.  The examiner noted the Veteran appeared to be a bit impulsive with his speech and realized that his lunging at the examiner was perhaps an inappropriate way to get his point across.  His speech was pressured and loud, but it was not disorganized.  There was no evidence of a psychotic process with regard to his thought content.  

The Veteran denied having active or passive suicidal or homicidal thoughts, although he did have some thoughts in the past.  He was apparently advised to have no access to weapons because of passive suicidal thoughts.  He was observed to be alert and oriented, with adequate concentration and memory.  His judgment and insight were found to be somewhat compromised.  The Veteran was diagnosed with PTSD, and a GAF score of 45 to 55 was assigned.  

Although the most recent VA examination in June 2010, reflected the examiner's opinion that the Veteran's psychiatric symptomatology was better attributed to his service-connected PTSD, the Board finds that the private and VA treatment records, along with the February 2004 examination report, indicate that the Veteran is functioning on a somewhat low level due to his schizoaffective disorder.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Overall, for the entire period of the appeal, the service-connected schizoaffective disorder, depressed type is shown to have been productive of a level of occupational and social impairment that more nearly approximates the criteria for a 70 percent rating.  38 C.F.R. §§ 4.3, 4.7.    

Significantly, the GAF scores of 45 previously assigned are reflective of serious symptoms, or any serious impairment in social, occupational or school functioning, and those ranging from 50 to 65, reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning, to mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  

Thus, on this record, the Board finds that the manifestations attributable to the service-connected schizoaffective disorder, depressed type are reflective of a disability picture that is more consistent with one manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; some depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting) and an overall inability to establish and maintain effective relationships;  

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

For all the foregoing reasons, a rating of 70 percent for service-connected schizoaffective disorder, depressed type is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As a final matter, the Board notes that under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand the increased rating issue if the Veteran, or the evidence of record, raises entitlement to a total rating based on individual unemployability by reason of service-connected disability, as inextricably intertwined with the claim for increase.   

Here, the Veteran is shown by the record to have reasonably raised the issue involving entitlement to a TDIU rating.  This matter will be addressed hereinbelow.    



ORDER

For the period of the appeal, an increased, initial rating of 70 percent for the service-connected schizoaffective disorder, depressed type is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the Veteran's claim for a higher initial rating for the service-connected disability includes a claim for TDIU rating.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

Since the service-connected disabilities meet the schedular requirements to the extent indicated and there is evidence suggesting that he is unemployable, further development is warranted to decide this appeal 

Accordingly, the remaining matter is REMANDED to RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps to send the Veteran and his representative, a letter requesting that the information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating and what VA will do.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After securing any necessary release forms, with full address information, the RO should request that all records of medical treatment not currently associated with the Veteran's claims file should be requested. All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  The Veteran should then be scheduled for a VA examination(s) to determine whether the service-connected disability has rendered him unemployable.  The claims file should be made available to and reviewed by the examiner(s).  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.

Based on a review of the claims file and the results of the examination, the VA examiner should opine whether the Veteran (regardless of his age or the impact of any nonservice-connected disabilities) at least as likely as not (50 percent probability or more) is precluded from performing substantially gainful employment consistent with his education and work experience by his service-connected disability.  Any opinion the examiner provides must be accompanied by an explanation of the rationale.

If an opinion cannot be made without resort to speculation, the examiner must state so and clearly indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative.

5.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issue of an increased rating for the service-connected psychiatric disability, to include entitlement to a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


